

115 HR 5185 IH: Protect America’s Schools Act of 2018
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5185IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make supplemental appropriations for the Cops in Schools program for fiscal year 2018.
	
 1.Short titleThis Act may be cited as the Protect America’s Schools Act of 2018. 2.Supplemental appropriation for the Cops in Schools programThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2018:
			Department of Justice
			Office of Justice Programs
 Community Oriented Policing ServicesFor an additional amount for Community Oriented Policing Services, as authorized by section 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd), for school resource officers, $1,500,000,000.
 3.RescissionOf the unobligated balances available for Department of Commerce—National Oceanic and Atmospheric Administration—Operations, Research, and Facilities, $1,500,000,000 is rescinded.
		